Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2020 is being considered by the examiner.



Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim numbering jumps from claim 4 to claim 6.
Appropriate correction is required.






	Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIGA et al. (U.S. Publication No. 2013/0332608 A1), hereafter referred to as SHIGA’608.
Referring to claim 1, SHIGA’608, as claimed, a method comprising: receiving, by a control system, a request to store a particular key-value item (receive a value from a client, se Fig. 10); sending a first request, by the control system, to a first networked distributed data storage system, that stores key-value items, to store the particular key-value item (store the value to Key Value table, see Fig. 10); based on determining, by the control system, that a set of one or more offload criteria is satisfied (responsible node sends a request for Key-Value pairs migration to the overloaded node, see para. [0072]):
retrieving a first set of key-value items from the first networked distributed data storage system (responsible node reads the table to calculate the number of accesses which should be migrated out from the overloaded node to a target node, see paras. [0072]-[0073]), and sending a second request to a second networked distributed data storage system, that stores data objects, to store the first set of key-value items in a first set of one or more data objects (overloaded node sends requests to other nodes that can balance out the workload, see paras. [0007]-[0012]).
As to claim 3, SHIGA’608 also discloses the particular key-value item has a particular key (unique key, see paras. [0006] and [0012]; also note: specified key, see para. [0065]); and wherein the method further comprises:
receiving, by the control system, a request to read the particular key (get value of each key, see Figs. 9, 10);
identifying, by the control system, a particular data object at the second networked distributed data storage system that is associated with the particular key (each data is accessed as a value via a unique key which is associated with the value as a key-pair, plurality of data being distributed and stored among the nodes based on hush values of the keys each of which is associated with one of the plurality of data as a value, see para. [0006]); and
receiving, by the control system, a value for the particular key based on requesting the second networked distributed data storage system to access the particular data object (each data is accessed as a value via a unique key which is associated with the value as a key-pair, plurality of data being distributed and stored among the nodes based on hush values of the keys each of which is associated with one of the plurality of data as a value, see para. [0006] and Figs. 9 and 10).
As to claim 4, SHIGA’608 also discloses the set of one or more offload criteria is based on a period of time (responsible node sends a request for Key-Value pairs migration to the overloaded node, see para. [0072]); the retrieving the first set of key-value items from the first networked distributed data storage system is based on requesting, by the control system, the first networked distributed data storage system to select key-value items stored in the first networked distributed data storage system for inclusion in the first set of key-value items based on the period of time (responsible node reads the table to calculate the number of accesses which should be migrated out from the overloaded node to a target node, see paras. [0072]-[0073]); and the method further comprises sending a third request (send requests, see Figs. 11, 15, and 16), by the control system, to the first networked distributed data storage system to store an association between the period of time and the first set of one or more data objects (routing table, key-value table, and virtual node table, see Figs. 5-7).
As to claim 7, SHIGA’608 also discloses the particular key-value item has a particular key (unique key, see paras. [0006] and [0012]; also note: specified key, see para. [0065]); and wherein the method further comprises:
receiving, by the control system, a request to read the particular key, the particular key composed of or associated in the request with timing information (get value of each key, see Figs. 9, 10);
using, by the control system, the timing information to identify the first set of one or more data objects stored in the second networked distributed data storage system (each data is accessed as a value via a unique key which is associated with the value as a key-pair, plurality of data being distributed and stored among the nodes based on hush values of the keys each of which is associated with one of the plurality of data as a value, see para. [0006]); and receiving, by the control system, a value for the particular key based on requesting, by the control system, the second networked distributed data storage system to access at least one of the first set of one or more data objects (each data is accessed as a value via a unique key which is associated with the value as a key-pair, plurality of data being distributed and stored among the nodes based on hush values of the keys each of which is associated with one of the plurality of data as a value, see para. [0006] and Figs. 9 and 10).
As to claim 8, SHIGA’608 also discloses storing, by the control system, a minimum value and a maximum value in association with a key range (key range, see paras. [0010], [0065], [0092]-[0094]); receiving, by the control system, a query for key-value items, (get value of each key, see Figs. 9, 10) the query specifying a filter predicate, the filter predicative specifying a particular value (unique key, see paras. [0006] and [0012]; also note: specified key, see para. [0065]); determining, by the control system, that the particular value is between the minimum value and the maximum value (key range, see paras. [0010], [0065], [0092]-[0094]); using, by the control system, the key range to identify a second set of data objects stored in the second networked distributed data storage system (each data is accessed as a value via a unique key which is associated with the value as a key-pair, plurality of data being distributed and stored among the nodes based on hush values of the keys each of which is associated with one of the plurality of data as a value, see para. [0006]); and receiving, by the control system, a third set of key-value pairs (key-value pairs, see paras. [0054], [0057], [0058], [0072]-[0075]) satisfying the query based on requesting, by the control system, the second networked distributed data storage system to access at least one of the second set of data objects (each data is accessed as a value via a unique key which is associated with the value as a key-pair, plurality of data being distributed and stored among the nodes based on hush values of the keys each of which is associated with one of the plurality of data as a value, see para. [0006] and Figs. 9 and 10).
Note claim 9 recites similar limitations of claim 1.  Therefore it is rejected based on the same reason accordingly.
Note claim 11 recites similar limitations of claim 3.  Therefore it is rejected based on the same reason accordingly.
Note claim 12 recites similar limitations of claim 4.  Therefore it is rejected based on the same reason accordingly.
Note claim 14 recites similar limitations of claim 7.  Therefore it is rejected based on the same reason accordingly.
Note claim 15 recites similar limitations of claim 8.  Therefore it is rejected based on the same reason accordingly.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over SHIGA’608.
As to claim 2, SHIGA’608 discloses all the claimed limitations except the first networked distributed data storage system has a lower average write latency and a higher average data storage cost than the second networked distributed data storage system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have storage with higher write latency and lower storage cost since it has been held to be within the general skill of a working in the art to select an alternative storage option on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Note claim 10 recites similar limitations of claim 2.  Therefore it is rejected based on the same reason accordingly.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHIGA’608 in view of Christodorescu et al. (U.S. Publication No. 2014/0351226 A1), hereafter referred to as Christodorescu’226.
Referring to claim 16, SHIGA’608 discloses one or more non-transitory storage media storing instructions which, when executed by a computing system having one or more processors, cause the computing system to perform:
receiving a request to store a first key-value item (receive a value from a client, se Fig. 10), the first key-value item having a key and a value (store the value to Key Value table, see Fig. 10); and sending a first request to a first networked distributed data storage system, that stores key-value items, to store the first key-value item (overloaded node sends requests to other nodes that can balance out the workload, see paras. [0007]-[0012]).
However, SHIGA’608 does not appear to disclose determining a first ordering stamp based on a system clock of the computing system; and adding the first ordering stamp to the key of the first key-value item.
Christodorescu’226 discloses determining a first ordering stamp based on a system clock of the computing system; and adding the first ordering stamp to the key of the first key-value item (a timestamp can be attached to each key-value pair and a feature identifier is contained within the key, see paras. [0030], [0039], [0040], and [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SHIGA’608’s invention to comprise a determining a first ordering stamp based on a system clock of the computing system; and adding the first ordering stamp to the key of the first key-value item, as taught by Christodorescu’226, in order to provide monitoring of data for real-time and historical analysis (see paras. [0002]-[0005]).
As to claim 17, SHIGA’608 also discloses based on determining that a set of one or more offload criteria is satisfied (responsible node sends a request for Key-Value pairs migration to the overloaded node, see para. [0072]):
retrieving a first set of key-value items from the first networked distributed data storage system (responsible node reads the table to calculate the number of accesses which should be migrated out from the overloaded node to a target node, see paras. [0072]-[0073]), and sending a second request to a second networked distributed data storage system, that stores data objects, to store the first set of key-value items in a first set of one or more data objects (overloaded node sends requests to other nodes that can balance out the workload, see paras. [0007]-[0012]).
As to claim 18, Christodorescu’226 also discloses the first ordering stamp comprises a timestamp-based value; and wherein the determining the first ordering stamp based on the system clock of the computing system is based on: obtaining a current timestamp from the system clock; and determining the timestamp-based value as a maximum of: (a) the current timestamp obtained from the system clock, and (b) a last assigned timestamp-based value plus an increment (a timestamp can be attached to each key-value pair and a feature identifier is contained within the key, see paras. [0030], [0039], [0040], and [0062]).
As to claim 19, Christodorescu’226 also discloses the first ordering stamp further comprises a unique identifier assigned to the computing system (a timestamp can be attached to each key-value pair and a feature identifier is contained within the key, see paras. [0030], [0039], [0040], and [0062]).
As to claim 20, SHIGA’608 discloses receiving a request to store a second key-value item (receive a value from a client, se Fig. 10), the second key-value item having a key and a value (store the value to Key Value table, see Fig. 10); sending a second request to a first networked distributed data storage system, that stores key-value items, to store the second key-value item (overloaded node sends requests to other nodes that can balance out the workload, see paras. [0007]-[0012]).
However, SHIGA’608 does not appear to disclose determining a second ordering stamp based on the system clock of the computing system; and adding the second ordering stamp to the key of the second key-value item.
Christodorescu’226 discloses determining a second ordering stamp based on a system clock of the computing system; and adding the second ordering stamp to the key of the second key-value item (a timestamp can be attached to each key-value pair and a feature identifier is contained within the key, see paras. [0030], [0039], [0040], and [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SHIGA’608’s invention to comprise a determining a second ordering stamp based on a system clock of the computing system; and adding the second ordering stamp to the key of the second key-value item, as taught by Christodorescu’226, in order to provide monitoring of data for real-time and historical analysis (see paras. [0002]-[0005]).


Allowable Subject Matter

Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Vermeulen et al. (U.S. Publication No. 2011/0161293 A1) discloses distributed storage system with web services client interface.
Vasu et al. (U.S. Publication No. 2015/0074115 A1) discloses a distributed database to generate a set of intermediate key-value pairs for each record in a subset of the structured data.
Bonvin et al. (U.S. Publication No. 2014/0136571 A1) discloses a system for optimizing data storage in a distributed data storage environment.
Castellano (U.S. Publication No. 2014/0156618 A1) discloses distributed transactional key-value store.
Dalton (U.S. Publication No. 2012/0284317 A1) discloses scalable distributed metadata file system using key-value stores.
Ryland et al. (U.S. Patent No. 9,817,703 B1) discloses distributed lock management using conditional updates to a distributed key value data store.
Kuno et al. (U.S. Publication No. 2013/0080473 A1) discloses maintaining consistency by updating the data structure to have exclusive access to particular nodes.
Heinla et al. (U.S. Publication No. 2005/0108247 A1) discloses a distributed database system comprising a plurality of participating nodes mutually interconnected via a network.
Hsieh et al. (U.S. Publication No. 2014/0006458 A1) discloses system of increasing database access concurrency using granular timestamps. 



The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181